Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments, the 112(b) rejections over Claims 2, 3, 11, 14-17, 22 and 23 have been withdrawn. Claims 1-35 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, the independent claims new recites comprising citric acid, therefore Claims 21, fails to further limit the claim which it depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14, 16-21, 24-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brander et al. (US 6,152,295, hereon referred to as “Brander ‘295”) in view of Vaughn et al. (US 2018/0057242),  Barton (US 2017/0088297), Brander (US 2003/0057114, hereon referred to as “Brander ‘114”), Brander (US 2008/0175965, hereon referred to as “Brander ‘965”) and evidenced by Aguinaldo (5 Characteristics That All Fish Have in Common). 
Regarding Claim 1, Brander ‘295 discloses a method of preserving a food product comprising: placing comestible material (food products, Col. 2, Ln. 1-4) in a product containing space of a storage container (12) atop a platform (10) of a support structure (ribs 20, see Fig. 1), the storage container comprising an internal compartment (Fig. 1) having the product containing space, the support structure defining the platform (20) for supporting the comestible material, the internal compartment further comprising a reservoir (reservoir 18) below the platform, the reservoir being configured to retain liquid (Col. 2, Ln. 14-20), the platform and/or support structure being configured to direct liquid exuded from the comestible material to the reservoir (Col. 2, Ln. 14-20), the reservoir comprising an absorbent material (19), and
enclosing the comestible material within the product containing space with a lid (11) disposed over the product containing space (Fig. 1) wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible food material (see figures 1, 3, and 4).
While Brander ‘295 is generic to food that bears liquid which are likely to be exuded from the products (see Col.1, Ln. 112-21), Brander ‘295 does not specifically disclose storing comestible finfish materials, and does not disclose the recited absorbent material composition. However, it would have been obvious to one of ordinary skill in the art to apply similar packaging to other types of food that also exudes liquid during storage. In any case, Vaughn is further relied on to teach packaging products for storing poultry or seafood or other food products that releases liquid (see Abstract). Vaughn discloses that packages configured to collect and absorb liquid exudate from poultry and seafood products can be applicable to seafood including fish (see paragraph 91). The term “fish” used by Vaughn is construed to generally refer to common fish products such as salmon for example, and thus necessarily includes “finfish”. Also, according to evidentiary reference Aguinaldo, fins are an almost universal characteristic of fish (see section 5). 
Therefore, since fishes are known to exude liquid, it would have been obvious to one of ordinary skill in the art to store finfish in the packaging of Brander ‘295 to control its exudate within the packaging. 
As to the absorbent material, Brander’114 is further relied on to teach packaging configured to absorb excess liquid exuded from food products (paragraph 3) containing an absorbent material comprising about 80% mixture of a carboxymethylcellulose (CMC, paragraph 35), about 10-90% clay (paragraph 38), about 1-8% salt having at least one trivalent cation (paragraph 39), and citric acid (paragraph 26). Brander’965 is further relied on to teach similar absorbent compositions comprising citric acid as a non-volatile antimicrobial agent, wherein the citric acid is presented in an amount from 0.5 to 15% (paragraph 52) for providing the requisite antimicrobial protection. Therefore, since Brander ‘295, Brander ‘114, and Brander ‘965 are all directed to similar absorbent compositions for preserving food, it would have been obvious to one of ordinary skill in the art to substitute or combine equivalents known for the same purpose (See MPEP 2144.06). 
Brander ‘295 discloses a lid to seal the storage container (11), but is silent to specifically reciting that the lid comprises an oxygen permeable material. Barton is directed to a food package configured for seafood (paragraph 89), particularly fresh fish (paragraph 3), and similarly comprises a tray having support structures for supporting comestible materials with a reservoir below the support structure 
Therefore, since it is known that processing fresh fish presents the risk of developing anaerobic bacterial spores, it would have been obvious to one of ordinary skill in the art to provide an oxygen permeable lidding film to prevent the growth of anaerobic bacteria. Also, it would have been obvious to provide “sufficient bidirectional exchange of oxygen” to sufficiently reduce anaerobic bacteria as suggested by Barton. As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01. 
Regarding Claim 2, Brander ‘295 further teaches wherein the support structure defining the platform located above the reservoir (see 26 which is supported by the ribs 20 to be above reservoir 18, Fig. 1), the platform comprising a liquid permeable surface (liquid permeable cover 26); wherein the one or more liquid permeable surface are configured to direct liquid exuded from the comestible finfish material into the reservoir (Col. 6, Ln. 13-24).
Regarding Claim 3, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claims 4 and 20, 
Therefore, since both Brander ‘114 and Brander ‘295 uses absorbent materials to absorb liquid exuded from food products, it would have been obvious to one of ordinary skill in the art to use the absorption material taught by Brander ‘114 to improve the absorption capacity and minimize syneresis. 
Regarding Claims 5 and 21, Brander’295 is silent to wherein the absorbent material comprises one or more odor absorbers selected from the group consisting of zinc chloride, zinc oxide and citric acid. However, Brander’114 discloses similar trays for absorbing the liquids exuded from similar comestible products, and further uses citric acid to provide antimicrobial activities (paragraph 26). 
Therefore, for reasons similar to claim 4, it would have been obvious to one of ordinary skill in the art to comprise citric acid within the absorbent material to provide antimicrobial properties. 
Regarding Claim 6, Barton is further relied on to teach wherein the oxygen permeable material is an oxygen permeable lidding film (film 18). It is also noted that Brander’295 also utilizes lidding films (protective wraps, col 5, lines 1-5). 
Regarding Claim 7, Brander’295 does not teach providing vacuum within the product containing space. 
Regarding Claim 8, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2).
Regarding Claim 9, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. 
Regarding Claim 10, the claim is rejected for reasons similar to Claims 1 and 7. Since Brander’295 does not teach providing a vacuum within the product containing space, and Barton is further relied on to teach an air permeable lidding film, it is construed that the internal pressure is equal to an external pressure of an ambient environment surrounding the container.
Regarding Claim 12
Regarding Claim 13, Brander’295 further teaches the comestible finfish material being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (Fig. 2) and wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space.
Regarding Claim 14, as similarly discussed in the rejection of Claims 1-2, the combination with respect to Brander ‘295 discloses a method of packaging and preserving comestible finfish material comprising: 
a. providing a storage container that defines an internal compartment (12 of Brander ‘295, referring to Figure 1 hereon), the internal compartment comprising a reservoir (18 of Brander ‘295) and a product containing space above the reservoir, the storage container comprising: 
i. a base (13 of Brander ‘295) and a sidewall (16 of Brander ‘295) extending upwardly from the base, the base and at least a portion of the sidewall extending therefrom defining the reservoir (18 of Brander ‘295), the reservoir being configured to retain liquid (Col. 1, Ln. 13-18 of Brander ‘295); and 
ii. a support structure disposed within the internal compartment (Ribs 20 of Brander ‘295), the support structure defining a platform (cover 26) located above the reservoir, the support structure and/or platform comprising one or more liquid permeable surface  (liquid permeable surface 26, Col. 6, Ln. 13-18 of Brander ‘295); 
iii. a lid comprising an oxygen permeable material (Paragraph 93 of Barton), 
wherein the liquid permeable surface is configured to direct liquid exuded from the comestible finfish material into the reservoir, the reservoir comprising an absorbent material (19), 
the absorbent material being a mixture comprising: 
	iv. about 80% by weight of the mixture of a CMC and/or a salt thereof (paragraph 35 of Brander ‘114); 
	v. about 8% by weight of the mixture of clay (paragraph 38 of Brander ‘114); 

	vii. about 9% by weight of the mixture of citric acid (paragraph 52 of Brander ‘965); 
b. placing the comestible finfish material in the product containing space atop the platform, the comestible finfish being positioned above the absorbent material so as not to be in direct physical contact with the absorbent material (see Fig. 2); 
c. enclosing the comestible finfish material within the product containing space with the lid disposed over the product containing space (see 11, Fig. 1 of Brander ‘295); and, 
d. allowing the lid to provide a sufficient bidirectional exchange of oxygen for the comestible finfish material (see Barton as applied in the rejection of Claim 1), wherein a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material.  As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding Claim 16, Brander’295 further teach wherein the product containing space is not hermetically sealed (recites sealing but silent to hermetic sealing, Col. 5, ln. 1-5). Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed product containing space. Also, since Barton is relied on to teach an air permeable lidding material, it is construed that the combination does not teach a hermetically sealed or vacuumed product containing space.
Regarding Claim 17, the claim is rejected for reasons discussed in Claims 4 and 5. 
Regarding Claim 18, as discussed in the rejection of Claim 1 with respect to the combination primarily relying on Brander’295, the combination discloses the structures of: 
A filled and closed package comprising an assembled storage container with comestible finfish material stored in a product containing space within the storage container, the storage container 
the storage container further comprising an oxygen permeable lidding film disposed over the container opening and sealed to the peripheral edge to enclose the comestible finfish material within the product containing space (see modification of Barton as applied in Claim 1), wherein: the lid provides a sufficient bidirectional exchange of oxygen to create an aerobic environment in the storage container for the comestible finfish material; a headspace is formed within a volume of the product containing space and beneath the lid that is not occupied by the comestible finfish material (Fig. 1, 3 and 4); no vacuum is provided within the product containing space; and the product containing space has an internal pressure equal to an external pressure of an ambient environment surrounding the container (that is, since Barton discloses a breathable film cover, it is construed that the internal pressure is equal to an external pressure). As to the limitation of wherein the method extends the shelf-life of the comestible finfish compared to a conventional packaging, since the prior art suggest all the structural limitations of the claim, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or 
Regarding Claim 19, Brander ‘295 further teaches wherein the support structure and/or platform comprising a liquid permeable surface made from a non-woven material (column 3, lines 56-63). 
Regarding Claims 24-35, Brander ‘114 further teaches wherein the clay is bentonite and the soluble salt having at least one trivalent cation is potassium aluminum sulfate (paragraph 36 and 39).


Claims 11, 15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination applied to Claims 10, 14, and 18, further in view of Garavaglia et al. (US 2003/0203080).  
Regarding Claims 11, 15 and 22, Brander’295 discloses a container having a lid (11) which has been modified to a permeable lidding film as applied in Claim 1. Therefore, substituting the lid of Brander’295 at the same location would have resulted in a lidding film that is not wrapped directly onto the comestible finfish material (see Fig. 1). In any case, Garavaglia is relied on to generically teach containers with lidding film sealed to the edge of the container, wherein a comestible fish product (paragraph 53) is stored. It is apparent in Fig. 2 that the lidding film is not “wrapped directly onto the comestible finfish material”. Therefore, since Garavaglia is also directed to storing fresh fish products within containers absorbing liquid exuded by the fish (paragraph 22), it would have been obvious to one of ordinary skill in the art to apply a lidding film onto the edges of the package side walls such that it is not directly on the fish products based on known configurations in the art. 
Regarding Claim 23, the claim is rejected for similar reasons discussed in Claims 19, 20 and 22. 

Double Patenting
The terminal disclaimer filed on 27 Sept 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 16/024600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
 The arguments in the reply filed 27 Sept 2021 has been considered but is rendered moot in view of the new grounds of rejections necessitated by amendment. 
In response to applicant’s arguments that the results were unexpected with comestible finfish material, the arguments are not persuasive because since Brander ‘295 is directed to storing foodstuff prone to exuding excess liquid, wherein the package is configured to draw the excess fluid away from the food material thus resulting in an increase in shelf-life (see Col. 4, Ln. 28-34). Therefore, since finish finfish materials are known to exude excess liquid, one of ordinary skill in the art would have a reasonable expectation of finfish material seeing similar increase in shelf-life when stored in the package taught by the prior art compared to conventional packaging. 



Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792